     Thomas P. Riley, SBN 194706
 1   LAW OFFICES OF THOMAS P. RILEY, P.C.
 2   First Library Square
     1114 Fremont Ave.
 3   South Pasadena, CA 91030

 4   Tel: 626-799-9797
     Fax: 626-799-9795
 5   TPRLAW@att.net
 6   Attorneys for Plaintiff
     J & J Sports Productions, Inc.
 7
 8                                   UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF CALIFORNIA
 9
10   J & J SPORTS PRODUCTIONS, INC.,                         Case No. 2:17-cv-01908-MCE-CKD

11                  Plaintiff,                               ORDER GRANTING PLAINTIFF’S
                                                             MOTION FOR ATTORNEYS’ FEES AND
12                                                           COSTS
            vs.
13
     MARCELA LOPEZ-LOPEZ,
14
                    Defendant.
15
16          THIS MATTER having come before the Court on the Notice of Motion and Motion for

17   Attorneys’ Fees and Costs filed by Plaintiff herein, having now considered the pleadings and
18   documents, and good cause appearing, said Motion (ECF No. 15) is GRANTED. In addition to
19
     the damages previously awarded herein, Plaintiff is awarded an additional $549.48 in costs and
20
     $2,860.00 in attorneys’ fees.
21
            IT IS SO ORDERED.
22
     Dated: February 5, 2019
23
24
25
26
27
28
                                 ORDER GRANTING PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES
                                     AND COSTS - Case No. 2:17-cv-01908-MCE-GGH – Page 1
